     Case 3:16-cv-00237-RCJ-CLB Document 253 Filed 07/30/21 Page 1 of 3



1                                UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3                                                 ***

4    ABEL CANTARO CASTILLO, and those                    Case No. 3:16-CV-00237-RCJ-CLB
     similarly situated,
5                                                       ORDER OVERRULING DEPOSITION
                                                                OBJECTIONS
6                                   Plaintiffs,
          v.
7                                                                   [ECF No. 250]
     WESTERN RANGE ASSOCIATION,
8

9                                   Defendant.

10

11             Before the Court is Third Party Witnesses Borda Land and Sheep Co., Estill

12   Ranches, F.I.M. Corp., Inc., and Rafter Seven Merinos, Inc.’s (collectively referred to as

13   “Third-Party Ranches”) notice of deposition objections. (ECF Nos. 250, 251 1.) Plaintiff

14   Abel Cantaro Castillo (“Castillo”) responded, (ECF No. 252), and no reply was filed. For

15   the reasons discussed below, the Court overrules the deposition objections.

16   I.        BACKGROUND

17             On December 15, 2020, several third-party witnesses moved to quash subpoenas

18   for production of documents and for depositions, arguing the discovery requests would

19   be unduly burdensome on the Third-Party Ranches. (ECF No. 229.) On January 15,

20   2021, the Court held a hearing on the motion to quash, in which it granted, in part, and

21   denied, in part, the motion. (ECF No. 243.) The Court ordered that the Ranches submit

22   detailed declarations with the requested information, permitted Castillo to request

23   depositions if the declarations were inadequate, and provided the Third-Party Ranches

24   an opportunity to object to any such depositions. (Id.) The Court set the deadline to file

25   objections for April 23, 2021. (Id.) On June 30, 2021—more than 60 days after the

26

27

28
     1         ECF No. 251 is an erratum to the notice of deposition objections.
     Case 3:16-cv-00237-RCJ-CLB Document 253 Filed 07/30/21 Page 2 of 3



1    deadline to file objections had passed—the Third-Party Ranches filed the instant notice

2    of deposition objections. (ECF No. 250.)

3    II.    DISCUSSION

4           The Third-Party Ranches’ notice of deposition objections argues that pursuant to

5    the Court’s January 15 order, the Third-Party Ranches object to the deposition notices

6    served on F.I.M., Borda Ranch, Rafter Seven Merinos, and Estill Ranches, as Castillo

7    has largely disregarded his obligation to avoid imposing an undue burden on the Third-

8    Party Ranches, and they request the Court quash the subject subpoenas. (ECF No.

9    250.) In response, Castillo argues the Third-Party Ranches waived their opportunity to

10   object to the depositions as the objection was untimely filed, the noticed depositions

11   pose the least possible burden to the Third-Party Ranches, the relevance of the

12   discovery outweighs any burden on the Third-Party Ranches, and finally, Green Goat

13   should be compelled to attend its deposition. (ECF No. 252.)

14          After reviewing the notice of deposition objections and response, the Court finds

15   as follows. First, the notice was untimely filed. Pursuant to the Court’s January 15 order,

16   the Third-Party Ranches had until April 23, 2021, to file objections. However, the Third-

17   Party Ranches waited more than 60 days after the deadline passed to file their

18   objections, thereby waiving any objection. See Davis v. Fendler, 650 F. 2d 1154, 1160

19   (9th Cir. 1981); accord Wilson v. Greater Las Vegas Ass’n of Realtors, No. 2:14-cv-

20   00362-APG-NJK, 2016 WL 1734082, at *3 (D. Nev. May 2, 2016) (“It is well established

21   that a failure to object to discovery requests within the time required constitutes a waiver

22   of any objection.”).

23          Moreover, even if the notice was not untimely, the Court finds the objections to be

24   without merit. The topics noticed for deposition are fairly limited in nature and the Third-

25   Party Ranches only provide conclusory statements as to whether the requests are

26   unduly burdensome. Scientific Games Corp. v. AGS LLC, No. 2:17-CV-00343-JAD-NJK,

27   2017 WL 3013251 at *2 (D. Nev. July 13, 2017) (Conclusory or speculative statements

28   about the undue burden posed are “plainly insufficient.”). Further, the Third-Party


                                                  2
     Case 3:16-cv-00237-RCJ-CLB Document 253 Filed 07/30/21 Page 3 of 3



1    Ranches do not cite to any cases or provide any justifiable legal basis to demonstrate

2    that the depositions are disproportionate to the needs of the case. Here, as already

3    noted, the topics noticed for the depositions are fairly limited and indicate that the

4    depositions will be conducted by video conferencing. Therefore, the Court finds that

5    noticed depositions and topics are not unduly burdensome and shall proceed.

6    III.   CONCLUSION

7           Accordingly, IT IS THEREFORE ORDERED that the Third-Party Ranches’ notice

8    of deposition objection (ECF No. 250) is OVERRULED.

9           IT IS FURTHER ORDERED that within 45 days, Castillo shall re-notice the

10   depositions of the Third-Party Ranches, including Green Goat, for a date and time

11   convenient to both parties.

12          IT IS SO ORDERED.

13          July 30, 2021
     DATE: _________________

14
                                            ______________________________________
15                                          UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


                                               3
